Electronically Filed
                                                           Supreme Court
                                                           SCWC-30712
                                                           24-APR-2012
                                                           09:24 AM



                          NO. SCWC-30712

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

          HENRY MOISA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30712; CR. NO. 08-1-1000)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
   and Circuit Judge To#oto#o, in place of Duffy, J., recused)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on March 13, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai#i, April 24, 2012.

Daphne E. Barbee for                   /s/ Mark E. Recktenwald
petitioner/defendant-appellant
on the application                     /s/ Paula A. Nakayama

Donn Fudo, Deputy Prosecuting          /s/ Simeon R. Acoba, Jr.
Attorney, for respondent/
plaintiff-appellee on the              /s/ Sabrina S. McKenna
response
                                       /s/ Fa#auuga To#oto#o